                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )           No. 2:20-CR-04071-RK-02
                                                  )
 LAUREN COURTNEY LUQUE,                           )
                                                  )
                              Defendant.          )

                                                ORDER

       Pending before the Court is Defendant Lauren Courtney Luque’s Motion to Sever

Defendants. (Doc. 304). The Government has filed its suggestions in opposition to the motion.

(Doc. 309). No reply brief has been filed, and the time to do so has passed. The issue is now ripe

and ready for consideration. For the reasons that follow, the Court will deny Ms. Luque’s Motion

to Sever.

                                           I.   Background

       On November 18, 2020, a Superseding Indictment was filed against Ms. Luque and

eighteen co-defendants, alleging a conspiracy to defraud insurance companies by filing false

claims of bodily injury and making false statements that they would be personally liable for any

medical bills related to the claims. (Doc. 55). The United States alleges that Ms. Luque, on the

instructions of her romantic partner and co-defendant, Lawrence Courtney Lawhorn, made false

medical claims and requested unnecessary tests in order to increase her payout on an automobile

insurance claim filed in relation to an August 6, 2019 accident. Id. at 3. The United States further

alleges that Mr. Lawhorn and Ms. Luque committed identity theft in relation to their scheme. Id.

at 33-34. Ms. Luque was charged with Conspiracy to Commit Wire Fraud; Conspiracy to Commit




            Case 2:20-cr-04071-RK Document 314 Filed 07/27/21 Page 1 of 5
Mail Fraud; six counts of Fraud by Wire, Radio, or Television; Mail Fraud; and Aggravated

Identity Theft. Id. at 2, 14-44.

                                        II.    Legal Standard

        Rule 8(b) of the Federal Rules of Criminal Procedure provides that “[t]he indictment or

information may charge 2 or more defendants if they are alleged to have participated in the same

act or transaction, or in the same series of actions or transactions, constituting an offense or

offenses.” Fed. R. Crim. P. 8(b). Additionally, “[t]he defendants may be charged in one or more

counts together or separately. All defendants need not be charged in each count.” Id. Rule 14(a)

of the Federal Rules of Criminal Procedure further provides that “[i]f the joinder of offenses or

defendants in an indictment, an information, or a consolidation for trial appears to prejudice a

defendant or the government, the court may order separate trials of counts, sever the defendants’

trials, or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a).

        “The general rule” in federal courts “is that co-conspirators should be tried together.”

United States v. Adams, 401 F.3d 886, 895 (8th Cir. 2005); United States v. Anderson, 783 F.3d

727, 743 (8th Cir. 2015). This is increasingly so when it is charged that defendants have engaged

in a conspiracy. See United States v. Basile, 109 F.3d 1304, 1309 (8th Cir. 1997). Severance in

conspiracy cases “will rarely, if ever, be required.” United States v. Searing, 984 F.2d 960, 965

(8th Cir. 1992). “Severance is not required merely because evidence that is admissible only against

some defendants may be damaging to others.” United States v. Mickelson, 378 F.3d 810, 818 (8th

Cir. 2004). Additionally, a defendant is not entitled to severance simply because the weight of

evidence against co-defendants is stronger or defendant only had limited involvement in the

conspiracy. United States v. Pecina, 956 F.2d 186, 188 (8th Cir. 1992). Severance is only

warranted if the defendant shows that “real prejudice will result from a joint trial” by establishing




          Case 2:20-cr-04071-RK Document 314 Filed 07/27/21 Page 2 of 5
that “(a) [defendant’s] defense is irreconcilable with that of [a] co-defendant or (b) the jury will be

unable to compartmentalize the evidence as it relates to the separate defendants.” Mickelson, 378

F.3d at 817-18 (internal quotation marks omitted). Absent a certainty of “real prejudice,” the risk

of ordinary prejudice posed by joint trial “is best cured by careful and thorough jury instructions.”

Id. (citing Zafiro v. United States, 506 U.S. 534, 537 (1993).

                                         III.    Discussion

       Ms. Luque maintains that the charges against her “materially differ from those against

every other defendant” because all of her co-defendants are alleged to have orchestrated

automobile accidents, whereas “all the available evidence establishes that Luque was involved in

a legitimate vehicle collision.” (Doc. 304 at 3). Accordingly, she argues that “there is a significant

risk of prejudice in the form of ‘spillover’ evidence.” Id. She maintains that the jury will have

particular difficulty compartmentalizing her charges from those of her co-defendants because all

of the charges sound similar even though they pertain to different conduct. Id. She further argues

that her romantic relationship with Mr. Lawhorn will likely lead to “significant inconsistency

between their positions at trial” and cause the jury to improperly assume that Ms. Luque was aware

of Mr. Lawhorn’s alleged criminal conduct, both in this case and in prior bad acts that the

government may seek to introduce. Id. at 4.

       This is not the rare case in which severance is warranted. Real prejudice requires either a

defense irreconcilable with that of a co-defendant or a showing that the jury will be unable to

compartmentalize the evidence as it relates to the separate defendants. Mickelson, 378 F.3d at 817-

18. Ms. Luque’s claims do not satisfy either criterion.

       Ms. Luque’s defense is not irreconcilable with Mr. Lawhorn’s defense. The Eighth Circuit

has explained: “A defense is irreconcilable when the jury, to believe the core of one defense, must




          Case 2:20-cr-04071-RK Document 314 Filed 07/27/21 Page 3 of 5
necessarily disbelieve the core of another. The mere fact that one defendant tries to shift blame to

another defendant does not mandate separate trials.” United States v. Mason, 982 F.2d 325, 328

(8th Cir. 1993) (internal quotation marks omitted). Here, Ms. Luque suggests a shifting of blame

to Mr. Lawhorn. Her argument seems to implicate Mr. Lawhorn in fraudulent criminal acts and

imply that she was manipulated by him. Ms. Luque specifically argues that “there will be

significant inconsistency” between her trial position and that of Mr. Lawhorn because text

messages show that Mr. Lawhorn “exerted significant power over her in the relationship.” (Doc.

304 at 5). Ms. Luque argues that her defense “will directly and powerfully implicate Lawhorn in

deliberate and intentional criminal conduct.” Id. However, such does not require severance since

there is no danger that the jury will unjustifiably infer that this conflict alone demonstrates both

are guilty. Moreover, her concern that “the jury may improperly assume that Luque was aware of

Lawhorn’s allegedly unlawful conduct, or that she actively participated in conduct beyond what is

in the evidence at trial” amounts to a fear that the jury will develop a general impression of guilt,

but not a showing that the two defenses are irreconcilable. Id.

       Ms. Luque has not established real prejudice on the compartmentalization criterion either.

She maintains that “[t]he charges against Luque materially differ from those against every other

defendant” because the other defendants are alleged to have staged vehicle collisions to collect

insurance money, whereas Ms. Luque took measures to collect insurance money after a legitimate,

unstaged collision. (Doc. 304 at 3). The allegation that Ms. Luque’s co-defendants committed

similar but more serious crimes, even if true, does not support a finding that the jury would be

unable to compartmentalize the evidence against her from the evidence against her co-defendants.

Ms. Luque’s collision occurred on a different date than her co-defendants’ collisions and the

Superseding Indictment alleges limited contact, at most, with co-defendants other than Mr.




          Case 2:20-cr-04071-RK Document 314 Filed 07/27/21 Page 4 of 5
Lawhorn. See Doc. 55. A jury would be able to separate the discrete facts of Ms. Luque’s case

from those of her co-defendants. Ms. Luque’s concerns over potential spillover can be fully

ameliorated by proper limiting instructions to the jury. See Zarino, 506 U.S. at 540 (asserting that

risk of prejudice from a joint trial was “of a type that can be cured with proper instructions” and

“juries are presumed to follow their instructions”).

                                        IV.    Conclusion

       Based on the foregoing, the Court finds that Ms. Luque has failed to establish “severe or

compelling” prejudice and, therefore, there is no basis for severance of her case from that of her

co-defendants.

       IT IS THEREFORE ORDERED that Defendant Lauren Courtney Luque’s Motion to Sever

Defendants (Doc. 304) is DENIED.

       Dated this 27th day of July, 2021, at Jefferson City, Missouri.




                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge




          Case 2:20-cr-04071-RK Document 314 Filed 07/27/21 Page 5 of 5
